IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43562

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 420
                                                )
       Plaintiff-Respondent,                    )   Filed: March 8, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHAWN V. SHELTRA, JR.,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of two years, for sexual abuse of a child under the age of
       sixteen years, affirmed; order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Shawn V. Sheltra, Jr., pled guilty to sexual abuse of a child under the age of sixteen
years. Idaho Code § 18-1506(1)(a). The district court sentenced Sheltra to a unified sentence of
fifteen years with two years determinate and retained jurisdiction. Following the period of
retained jurisdiction, the district court relinquished jurisdiction and executed the original
sentence. Sheltra appeals asserting that the district court abused its discretion by imposing an
excessive sentence and by relinquishing jurisdiction.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Sheltra
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Therefore, Sheltra’s judgment of conviction and sentence and the order relinquishing
jurisdiction are affirmed.




                                                   2